—Appeal by the defendant from a judgment of the County Court, Westchester County (Pirro, J.), rendered November 16, 1992, convicting him of criminal possession of a controlled substance in the *725fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police stop of his vehicle was lawfully based upon the fact that his car was observed exceeding the speed limit (see, People v Voliton, 192 AD2d 733; People v Anthony, 191 AD2d 573).
We find that the hearing court did not improvidently exercise its discretion by imposing the sanction of permitting the jury to draw an adverse inference, rather than dismissing the indictment, based upon the People’s failure to preserve the tapes of the radio transmissions in question (see, People v Haupt, 71 NY2d 929, 931; People v Kelly, 62 NY2d 516; People v Allen, 196 AD2d 876). Sullivan, J. P., Lawrence, Copertino and Joy, JJ., concur.